TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00276-CR
                                     NO. 03-01-00321-CR




                                   Yevette Heiser, Appellant

                                               v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 00-142-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



PER CURIAM

              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: June 14, 2001

Do Not Publish